 Case 2:18-cv-01207-KG-CG Document 91 Filed 04/17/20 Page 1 of 2 PageID #: 394



                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW MEXICO

MARGARET WEIDOW GENTRY, et al.,
            Plaintiffs,
v.                                                                     CV No. 18-1207 KG/CG
GLENN GARNAND, LARRY BLANK, et al.,
            Defendants,
_______________________________

GLENN GARNAND,
            Third-Party Plaintiff,
v.
LARRY BLANK and BEVERLY BLANK,
            Third-Party Defendants,
_______________________________

STATE FARM AND CASUALTY CO.,
            Plaintiff-Intervenor
v.
LARRY BLANK, GLEN GARNAND,
MARGARET WEIDOW GENTRY, et al.,
            Intervenor-Defendants
_______________________________

LARRY BLANK and BEVERLY BLANK,
          Counterclaimants on Complaint in Intervention,
v.
STATE FARM FIRE AND CASUALTY COMPANY
          Defendant on Counterclaim.

                    ORDER ADOPTING CHIEF MAGISTRATE JUDGE’S
                 PROPOSED FINDINGS AND RECOMMENDED DISPOSITION

       THIS MATTER is before the Court on the Chief Magistrate Judge’s Proposed Findings and

Recommended Disposition (the “PFRD”), (Doc. 87), filed March 27, 2020. In the PFRD, the Chief

Magistrate Judge recommended that Plaintiffs’ Amended Motion for Enlargement of Time for

Plaintiffs to File Amendments to Pleadings and Join Additional Parties, (Doc. 72), be granted; and

Plaintiffs’ Motion to Strike Defendants Blank’s Third, Fourth, Seventh, Eighth, Eleventh, Twelfth,

and Thirteenth Affirmative Defenses for Failure to Comply with Mandatory Disclosures under Rule

26, (Doc. 63), be denied. (Doc. 87 at 2). The parties were notified that written objections to the
 Case 2:18-cv-01207-KG-CG Document 91 Filed 04/17/20 Page 2 of 2 PageID #: 395



PFRD were due within fourteen days. Id. at 7. No objections have been filed and the deadline of

April 10, 2020, has passed. The recommendation of the Chief Magistrate Judge is therefore adopted

by this Court.

       IT IS THEREFORE ORDERED that Plaintiffs’ Amended Motion for Enlargement of Time

for Plaintiffs to File Amendments to Pleadings and Join Additional Parties, (Doc. 72), is

GRANTED and Plaintiffs’ Motion to Strike Defendants Blank’s Third, Fourth, Seventh, Eighth,

Eleventh, Twelfth, and Thirteenth Affirmative Defenses for Failure to Comply with Mandatory

Disclosures under Rule 26, (Doc. 63), is DENIED.




                                             UNITED STATES DISTRICT JUDGE




                                                 2
